Appeal from an order of Supreme Court, Onondaga County (Major, J.), entered August 27, 2002, which granted the motion of defendant for leave to amend his answer.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking, inter alia, specific performance of an alleged agreement by defen*740dant to partition and sell a residence co-owned by the parties. Plaintiff appeals from an order granting the motion of defendant for leave to amend his answer pursuant to CPLR 3025 (b). Supreme Court did not improvidently exercise its discretion in granting defendant’s motion. “Permission to amend pleadings should be ‘freely given’ ” (Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983], quoting 3025 [b]). Here, the proposed amendments, which generally deny the validity of the alleged contract and interpose a second counterclaim, are not patently lacking in merit, and plaintiff has not made any showing of surprise or prejudice as a result of the minimal delay in amending the answer (see Nizam v Friol, 294 AD2d 901, 902 [2002]; Letterman v Reddington, 278 AD2d 868 [2000]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.